Monson, J.
The plaintiffs, in accordance with a notice from defendants, went to San Francisco to attend to the taking of the deposition of certain witnesses for defendants. The plaintiffs having obtained a judgment have charged as a disbursement in their bill of costs, the traveling expenses incurred in going to San Francisco to take said depositions. Defendants now move to strike out the charge, contending that it is not taxable. The statute gives to the party prevailing in an action in the District Court his costs and necessary disbursements. Was the money expended by plaintiff in going to San Francisco to attend to the examination of defendants’ witnesses a necessary disbursement ? I do not see how it can be considered other than as such. The defendants required the plaintiffs to go there. It was necessary that they should attend the examination in order to protect their own interests. The disbursement for traveling expenses was unavoidable. It is not contended that the charge is exorbitant, and inasmuch as plaintiffs have prevailed in the action, the defendants ought to be charged with the same. The word disbursements ” as used in the act regulating proceedings in civil cases, has a more exclusive meaning under the present than under the Common Law system of practice. Fitch vs. Colvert, 13 How. Pr. Rep. p. 13.
Motion overruled with costs.